Ronald J. Briggs, Esq. Village Attorney Lake Placid
You request an opinion whether your taxicab-licensing ordinance may be suspended temporarily and, if so, whether by resolution or by action amending the ordinance.
Villages previously could act by ordinance or local law in certain fields, one of which was in the control and licensing of taxis. Upon the adoption of the present Village Law, authority to act by ordinance was eliminated; those items that previously could be or had to be enacted by ordinance now must be enacted by local law. (Village Law §4-412 subd 1; Municipal Home Rule Law § 10 subd 2.) Enclosed is a copy of an informal opinion of this office reported in 1974 Op Atty Gen 327 concluding that a village ordinance may be amended by local law.
We know of no reason why, particularly in a resort community with peaks in population and business activity, an ordinance or local law regulating taxicabs cannot be suspended. Suspension could be temporary or scheduled annually for portions of the year. The suspension could cover part or all of the regulations. Suspension could not be accomplished simply by resolution, however. It will be necessary to adopt a local law to accomplish this.
If the suspension is to be scheduled annually for portions of each year, the basic legislation could so provide and thus save the time and expense and avoid possible confusion that would be involved in annual enactment of a local law.
We conclude that village taxicab regulations created by ordinance or local law may be suspended but only by enactment of a local law.